Appeal by defendant: (1) from a judgment of the County Court, Nassau County, rendered June 26, 3959, convicting him, after a jury trial, on two counts of forgery in the second degree, and sentencing him (after the filing by the District Attorney of an information charging defendant with two prior felony convictions) to serve a term of 5 to 7% years on each count, the sentences to run concurrently; and (2) from every intermediate order. Judgment affirmed. Although some of the comments of the prosecutor were improper, it is our opinion that the verdict was not influenced thereby and that reversal is not required, in view of the fact that defendant’s guilt was clearly established. (Code Crim. Pro., § 542; ef. People v. Maimone, 9 A D 2d 780, affd. 7 N Y 2d 998.) No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.